IN THE SUPREME COURT OF THE STATE OF NEVADA

                      CHARLES MATTHEW WIRTH,                                  No. 69108
                      Petitioner,
                      vs.
                      THE FIFTH JUDICIAL DISTRICT
                      COURT OF THE STATE OF NEVADA,
                                                                                  FILED
                      IN AND FOR THE COUNTY OF NYE,                               JUN 1 3 2016
                      Respondent,
                      and
                      STATE OF NEVADA,
                      Real Party in Interest.

                                            ORDER GRANTING PETITION
                                  This is a pro se petition for a writ of mandamus. Petitioner
                      Charles Wirth alleges that he has not been allowed to file a pro se motion
                      to correct an illegal sentence in the district court because he is represented
                      by counsel in habeas proceedings pending in the district court.
                                  We have consistently held that the district court clerk has a
                      ministerial duty to accept and file documents presented for filing if those
                      documents are in proper form. See, e.g., Sullivan v. Eighth Judicial Dist.
                      Court, 111 Nev. 1367, 1372, 904 P.2d 1039, 1042 (1995) (holding that the
                      district court clerk had a duty to file an application to proceed in forma
                      pauperis and "receive" a civil complaint); Bowman v. Eighth Judicial Dist.
                      Court, 102 Nev. 474, 478, 728 P.2d 433, 435 (1986) (holding that the clerk
                      has a ministerial duty to accept and file documents unless given specific
                      directions from the district court to the contrary). This court has further
                      recognized that the clerk of the district court has a duty to maintain
                      accurate files.   See Whitman v. Whitman,      108 Nev. 949, 951, 840 P.2d
1232, 1233 (1992) (holding that clerk has no authority to return
                      documents submitted for filing and must maintain such documents in the
                      record of the case); Donoho v. Eighth Judicial Dist, Court, 108 Nev. 1027,
                      1029-30, 842 P.2d 731, 733 (1992) (holding that the clerk of the district
SUPREME COURT
        DP
     NEVADA


(0) I947A    oge)17
                 court has a duty to file documents and to keep an accurate record of the
                 proceedings before the court).
                             Because a motion to correct an illegal sentence is a separate
                 action from a postconviction petition for a writ of habeas corpus,            see
                 Edwards v. State, 112 Nev. 704, 709, 918 P.2d 321, 325 (1996) (recognizing
                 that a motion to correct an illegal sentence is a separate proceeding that is
                 not governed by NRS chapter 34), it appeared from this court's review that
                 Wirth had set forth an issue of arguable merit and had no adequate
                 remedy at law. See NRS 34.160; NRS 34.170. Thus, this court directed
                 the State to file an answer. The State does not dispute that Wirth should
                 be granted relief in relation to the filing of the motion to correct an illegal
                 sentence. Accordingly, we
                             ORDER the petition GRANTED AND DIRECT THE CLERK
                 OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                 district court to FILE THE MOTION TO CORRECT AN ILLEGAL
                 SENTENCE.'



                                          Hardesty


                                              J.                                          J.
                                                             Pickering      [

                       IA copy of the motion to correct an illegal sentence is attached to this
                 order. We previously determined that petitioner was not entitled to any
                 relief on his claim relating to the points and authorities as he is
                 represented by counsel in the postconviction proceedings. See Wirth v.
                 Fifth Judicial Dist. Court, Docket No. 69108 (Order Directing Answer,
                 March 17, 2016). However, we caution the district court against returning
                 legal mail unopened as there does not appear to be any practical means of
                 determining from unopened correspondence whether the documents
                 should be filed or received and maintained in the court's records. We deny
                 as moot the request to clarify our prior decision directing an answer.
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                    cc: Hon. Kimberly Wanker, District Judge
                         Charles Matthew Wirth
                         Attorney General/Carson City
                         Nye County District Attorney
                         Nye County Clerk




SUPREME COURT
       OF
    NEVADA
                                                     3
(0) 1947A )41E)94
          1    Case No.
                                *                                                         VIE , "


          2    Dept No.
          3
          4
          5                 IN THE       sr    JUDICIAL DISTRICT COURT OF THE'; STA    j
                                                                                    TE 9F NEV
      6                               IN AND FOR THE COUNTY OF               plite
      7
      8                                                                                   FIXED
      9       STATE OF NEVADA,
                                                                                              JAN 2.7 2016
                             Plaintiff,
     10
     11                            Vs.
                                                                                         _m
                                                                                         ja '
                                                                                       ey /
                                                                                              fr
                                                                                            /< LINDEMAN
                                                                                       ClaRKup EME

                                                                                              DEPOT'? CLERK
              da---r/eS tdc.-) 44-1/1
     12                            Defendant.
     13
 14
 15
                                              MOTION TO            RRECT ILLEGAL SENTENCE
 16                     a rle                                          • The defendant in this action, in pro
                                                                                                              se,
 17           oves this court for an ord               granting defendant l s motion to correct
                                                                                                illegal
 18 senten
           ce. This motion is   de and based upon the provisions
                                                                  of NRS 4 176.555
 19 (The cou
             rt may correct an illegal sentence
                                                at any time); all papers, pleadings
20 and doc
            uments on Li.  therin; and the following points and
                                                                authorities.
21
                                                      STATEMENT OF FACTS
22
                        Sentioneed                  re/07i oFfizeriSe c                           / cLc ?led
23
                                                               ■   ;(19   icerecciam              icy   vC 1"-R
24                                                                 0
                        4   :21elas           .?0       U
25 C) ISc
          i 5-711an                      c 4-1 a, 71 dad-4,
                                                                              A i rs           ctel d
26
                            %       r wee/      ht        -9              C co-           to V,ø/ ait
27
                                                                                         eoec                  e-C
28
                                                                                                        Pep,
                   TRACIE IC LINDEMAN
                CLERK OF SUPREME COURT
                     DEPUTY CLERK                                                       16 ° zit 2-
                                                                                              -
 oF            C         I.   a /0 (.0Pen a-acidiroCe ludaes5)               44
                                                        cot-    ce. First
loPP-en5 -e oF Scitt,, yet) more
                                                       anY
i_xen-l-rs-)ed tor cuftIvkl>1 Pzeirctio1/4..trr - ILO NTS 0)-0-0,36e
 r-or anter.,Pet/ s tettzi a_ ccalat 4-Aath also /actr-ed
Ytihnjed -t-                     tfriSetc -h ich LiAere., +1,15 Court
 LueLS a isi-uended                    +he    ?reli 4 0-1/ti art Aectri‘noe..
  4,‘c    coinPle -freiy Chased                   pen ekinoce hy 444-4
(4-his
     oFfiesi5e oatu reef , --r4e.is 140/A-riho9 ehere Prcte5S
and Suit) jec-t- pv-7 a- 4-1- er urs#5elic,-hcor,


               PO IP /1 --b5     4/7D        /4 ti+40.-14-
                                     IL
                   ea-ss-er i- +4a.. 24- 1141/a.cla.             ti,Pre         cot(
Prededenr i        a-5              as redera.i cas-e ia.A/
recocti;a es •46eti- a.         on"? So 60" cc+ frri
 j   Sc s'el-lon Can 13 .€ 6 penicphii- i=or4-1,                                             44-A-ic,
     Em,ers„         E                 adiejew J'51- edur÷ a63 .78 1 ;;1/ 21).
A/50 ,    See C    14)(2-Sha-C    C0   4'h+7 g   arro         ;ea   P31              7c-c,
—21,e                -Hian                   1 one?"    Pled              /4-y "fa
+4 eS-e            a..-i- ;in ir5el6 15 no* CL Ltia-
            Orleen5e5
or: +/re r-coc4, /c o rd e         a- C of Sqk ;en,-
met-4-ter asa ces 5e4 e4 cr-ea--teS cr- on
                                                    01:14-cn 5.e)
C 05     V SCr           5 Court- of A Pile/5 5' 4 c/e- D,e,t3) / 156
Cee       us, 2-e+-er "3 to $2301 7 oq 1 C/iC'r:)-coa.)) .                      e-heee- mote
                   eeS           k, c/ecl dentnn icor M P'S ;431'2‘.1°
IL
   SubSeFcten* 0 F/2 enSre                         bnids-r- Ccr-//         due 7/-e?
hi-h-e /am, watt         re41-e oP                     /er,         teat     ere     •




 len   a-hy Yte a-Conet Lie                      a-S 'Lc           V/o/a---fria
he,'y cZet ceed as its hnusr                                  r'eSoivect ;
ra,vor dr- -1-h-e Pe-t-1 4 1, 1"00ee C                         cadet ,      veeit
              Itez5,41/       Sent -enCe _Lipp/1 c4,      coice         icy)
              NiT5 ?taa,:34 6 ine1S-t- Pa.; 1 .dg-e vrit4 c
     •        ircz-nifie.5 20,1 71-.4a.:fr reit en eiliacti cNe *he fri krVed
                  (e)•-3 se tva-s. CA a.nged rotn                      1:9,744e
                 For frict.  oh --i- A:e re hy         e ,y/..5109, „     401,        _•
                          te, eke- PrQC,e5 -S" cpic I     6 arcen z _ 57,istrit .
_   ...       Q    rnct iX For any amd cz-z/ c?"-: +.4e
                     .

          1
                  Per kn-etri7•1 con eel_ rfrA t's
                                                   „ Otfre.
              .(01   ke r--erre a               te?   V4z,   er..te
                             414e S'ekt           c-es . qn.P.Psed_. .            •
          1
                                      POINTS AND AUTHORITIES
          2
          3                   THIS COURT HAS INHERENT AUTHORITY
                              MODIFY, SUSPEND OR OTHERWISE COR TO
          4                   IT'S OWN SENTENCES.
                                                              RECT

          5  The inherent power to correct an
                                               illegal sentence, like the inhere
                                                                                  nt power
      6 to modify sentences based on
                                      mistakes about a defendant's rec
                                                                       ord, must
      7 necessarily include the power
                                       to entertain a motion to correc
                                                                       t an illegal
      8 sentence. Edwards v. State 112
Nev. 704, 918 P.2d 321, 1996 Nev
                                                                          . LEXIS 84(1996)
      9
                                                   rrx
     10
                                       STATUTORY AUTHORITY
     11       This court may correct an illega
                                              l sentence at any time. NRS 617
                                                                              6.555
     12                                        1:1:r
                                               lit
     13                      CORRECTION REQUIRED WHEN DEFEND
                                                            ANT
                             SENTENCE IS OUTSIDE THE STATUTORY 'S
     14                      JURISDICTIONAL GUIDELINES.       /

 15      A motion to correct an illegal
                                        sentence may challenge the facial
                                                                           legality
 16 of the sentence because either
                                   "the district court was without
                                                                    jurisdiction to
 17 impose a sentence or the
                             sentence was imposed in excess
                                                            of the statutory
 18 maximum." Edwards v. State
                               112 Nev. 704, 708, 918 P.2d 321
                                                               , 324 (1996).
 19
                                          CONCLUSION
 20     As demonstrated above, the senten
                                           ce imposed is an "illegal senten
                                                                            ce" and
21 as such, the defendant pra
                               ys the court would grant relief
                                                               from the currently
22 imposed sentence and cor
                             rect the sentence accordingly.
23      Dated this ( 61- day of integ-
                                      t       201 .
                                               ,



24
25                                              d
                                               14     S e .s9ror
                                                                        09 5-6   v4
                                               Lovelock Correctional Center
26                                             1200 Prison Road
                                               Lovelock, Nevada 89419
27                                             Defendant in pro se.

28
                                            CERTIFICATE OF SERV
                                                                ICE EV MAIL
               2          I do, certify that
                                             I mailed a true an
                                                                 d correct copy of
               3      MOTION TO CORRECT                                             the, foregoing
                                          ILLEGAL SENTENCE
                       A-77                                 to the below list
           4
           5
                             day of ‘77/.e
                   via prison law libr
                                                       , 201
                                        ary staff, pursuant
                                                              _                ed address on this
                                                                , by placing same in
                                                                                     the U.S. Mail
                                                             to Nevada Rules of
           6       5(b):                                                          Civil Procedure

           7
           8            A/Ye d ourrty st5-r 4 nony,
           9           I 5?-o      liSovt
                       P41% rtivil tvip, 2
      10                                   906o

      11
      12
                                                          Crilnete
                                                                 t..-00
                                                                    r‘,./X /a957%
      13
                                                         Lovelock Correction
      14                                                 1200 Prison Road    al Center
                                                         Lovelock, Nevada 89
     15                                                  Defendant in Pro Se 419
                                                                            .
     16                             AFFIRMATION PURS
                                                     UANT TO MRS 2393
                                                                      .030
                     The undersigned do
                                          es hereby affirm
                                                                 that the precedin
     18        MODIFICATION OF SE                                                   g MOTION FOR
                                   NTENCE filed in th
                                                           is case does not
     19        security number of                                            containS the soci
                                   any person. •                                               al
 20                 Dated this    51- day of J-14 ,1/2L
                                                        e.            201:L.
 21                                                               ,




 22
 23                                                    rLoveig  a    W ireln 1045-6n
                                                                    na %fa
                                                             lock Correc c--
                                                                        ti
24                                                      1200 Prison Road onal Center
                                                        Lovelock, Nevada 89
25                                                    , Defendant in Pro Sc 419
                                                                            .
26
27
28